Case 2:20-cv-00181-DBB-JCB Document 25 Filed 08/12/20 PageID.174 Page 1 of 4




Jared J. Braithwaite (UT State Bar No. 12455)
  jbraithwaite@mabr.com
M ASCHOFF B RENNAN
111 South Main Street, Suite 600
Salt Lake City, Utah 84111
(801) 297-1850

Shella Deen (CA State Bar No. 149735, Admitted Pro Hac Vice)
  shella.deen@hogefenton.com
Daniel J. Marsh (CA State Bar No. 284948, Admitted Pro Hac Vice)
  daniel.marsh@hogefenton.com
H OGE , F ENTON, J ONES & A PPEL , I NC.
60 S. Market St., Suite 1400
San Jose, California 95113
(408) 287-9501

Attorneys for Defendant and Counterclaimant Valin Corporation


                        UNITED STATES DISTRICT COURT
                          FOR THE DIS TRICT OF UTAH


 ENGINEERED ROOF DE-ICING INC.,                        Case No. 2:20-cv-00181-DBB-JCB
 a Utah Limited Liability Company
                                                           DEFENDANT AND
        Plaintiff,                                     COUNTERCLAIMANT VALIN
                                                    CORPORATION’S APPLICATION FOR
 v.                                                     ENTRY OF DEFAULT AS TO
                                                    PLAINTIFF AND CROSS-DEFENDANT
 VALIN CORPORATION,                                 ENGINEERED ROOF DE-ICING, INC.
 a California Corporation
                                                          District Judge David Barlow
        Defendant.                                      Magistrate Judge Jared C. Bennett



       Defendant and Counterclaimant Valin Corporation (“Valin”) requests an entry of default

in the above-captioned matter (the “Action”) as to its Counterclaims against Plaintiff and Cross-

Defendant Engineered Roof De-Icing, Inc.’s (“Engineered”), pursuant to Rule 55 of the Federal




                                                1
Case 2:20-cv-00181-DBB-JCB Document 25 Filed 08/12/20 PageID.175 Page 2 of 4




Rules of Civil Procedure. This application is based upon the accompanying Declaration of

Daniel J. Marsh, which establishes that:

          1.   Engineered filed its initial Complaint in this Action on March 17, 2020 (Docket

No. 1);

          2.   On April 15, 2020, Engineered and Valin filed a joint stipulation extending the

time for Valin to file a response to the Engineered’s Complaint (“Stipulation”) (Docket No. 8);

          3.   On April 16, 2020, the Court issued an order granting the Parties’ Stipulation and

set the deadline for Valin to respond to Engineered’s Complaint to May 26, 2020 (Docket No. 9);

          4.   Valin filed its Motion to Dismiss Engineered’s Complaint on May 26, 2020

(Docket No. 16);

          5.   On June 16, 2020, Engineered filed its First Amended Complaint in this Action

(Docket No. 18);

          6.   On June 26, 2020, Valin filed its Withdrawal of its Motion to Dismiss (Docket

No. 19);

          7.   On June 30, 2020, in accordance with Federal Rule of Civil Procedure 5 (Service

and Filing of Pleadings and Other Papers) and Rule 5-1 of the Civil Local Rules of the U.S.

District Court for the District of Utah (Filing of Papers), Valin properly filed and served

Engineered with its Answer to Engineered’s First Amended Complaint and its Counterclaim

against Engineered (Docket No. 21);

          8.   Engineered’s response to Valin’s Counterclaim was due on July 21, 2020;

          9.   On July 8, 2020, counsel for Engineered filed a Motion to Withdraw as Counsel

(Docket No. 22);



                                                 2
Case 2:20-cv-00181-DBB-JCB Document 25 Filed 08/12/20 PageID.176 Page 3 of 4




       10.    On July 9, 2020, the Court issued its order granting counsel for Engineered’s

Motion for Withdrawal of Counsel (“Order”) (Docket No. 23);

       11.    The Court’s Order stayed this Action for twenty-one (21) days to allow

Engineered to appoint new counsel and appear in this Action (Docket No. 23);

       12.    By the terms of the Court’s Order, the twenty-one (21) day stay in this Action was

lifted on July 30, 2020 (Docket No. 23);

       13.    Pursuant to the Court’s Order, Engineered’s deadline to file a response to Valin’s

Counterclaim was August 11, 2020, twelve (12) days from the date the stay was lifted;

       14.    Engineered failed to answer, plead, or otherwise respond to Valin’s Counterclaim;

       15.    Engineered did not request an extension of time to respond to Valin’s

Counterclaim, and for this reason, Valin has not granted any extension of time for Engineered to

respond to the Counterclaim; and

       16.    The applicable time limit for Engineered to respond to the Counterclaim has

expired.

Dated: August 12, 2020.                         Respectfully Submitted,

                                                M ASCHOFF B RENNAN

                                           By: /s/ Jared J. Braithwaite
                                               Jared J. Braithwaite

                                                H OGE , F ENTON, J ONES & A PPEL , I NC.
                                                Shella Deen
                                                Daniel J. Marsh

                                                Attorneys for Defendant Valin Corporation




                                               3
Case 2:20-cv-00181-DBB-JCB Document 25 Filed 08/12/20 PageID.177 Page 4 of 4




                                CERTIFICATE OF SERVICE

     The undersigned certifies that a copy of the foregoing, DEFENDANT AND

COUNTERCLAIMANT VALIN CORPORATION’S APPLICATION FOR ENTRY OF

DEFAULT AS TO PLAINTIFF AND CROSS-DEFENDANT ENGINEERED ROOF DE-

ICING, INC., was served on August 12, 2020, via U.S. Mail, to Plaintiff Engineered Roof De-

Icing Inc.’s registered agent and to Engineered Roof De-Icing Inc. at its registered business

address as also stated as its address in its First Amended Complaint (See Docket No. 18 at ¶ 1) as

follows:

     Heather Gurr
     Registered Agent
     Engineered Roof De-Icing Inc.
     11239 Midas View Circle
     South Jordan, UT 84095

     Engineered Roof De-Icing Inc.
     9531 South 560 West
     Sandy, UT 84070


                                                     /s/ Abigail Alvey




                                                 4
